39 U.S. 178 (1840)
14 Pet. 178
THE LESSEE OF HENRY BREWER, PLAINTIFF IN ERROR,
vs.
JACOB BLOUGHER AND DANIEL BLOUGHER, DEFENDANTS IN ERROR.
Supreme Court of United States.

*179 The case was argued by Mr. Pigman, for the plaintiff in error, who also submitted a printed argument by Mr. Mayer, also for the plaintiff. A printed argument for the defendants was submitted to the Court by Mr. Price.
*197 The Chief Justice TANEY delivered the opinion of the Court.
This case depends upon the construction of the act of Assembly of Maryland, passed at December session, 1825, ch. 156, entitled, "An act relating to Illegitimate Children." By this act of Assembly, "the illegitimate child or children of any female, and the issue of any such child or children," are declared to be incapable in law "to take and inherit both real and personal estate from their mother, or from each other, or from the descendants of each other, as the case may be, in like manner as if born in lawful wedlock."
It appears from the record, that a man by the name of John Sloan had several children, who were the issue of an incestuous connection of a shocking character. He conveyed a tract of land, called "Grassy Cabin," situated in Allegany county, in the state of Maryland, to John Joseph Sloan, one of these children. John Joseph Sloan, the grantee, died about the year 1832, intestate, and without issue; and seized in fee simple of this land. Two brothers and one sister, the *198 issue of the same incestuous intercourse, survived him; and they conveyed the land to Jacob Blougher and Daniel Blougher, the defendants in error.
The plaintiff in error, after the death of John Joseph Sloan, took out an escheat warrant for the above-mentioned tract of land, upon the ground that there could be no lawful heirs of the said Sloan; and having obtained a patent for the said land, he brought an ejectment for it, in the Circuit Court of the United States for the District of Maryland; and the judgment of that Court being against him, the case has been brought here by a writ of error.
There is no controversy about the facts in the case. It was tried in the Circuit Court upon a case stated; and has been elaborately argued here, and many authorities cited to show that the Court, in construing a statute, may restrict the literal meaning of the words used in order to effectuate the intention of the legislature. The plaintiff in error contends, that in passing the act of Assembly above mentioned, the legislature never contemplated a case like the present; and never intended to give the right of inheritance to the children of an intercourse so deeply criminal.
It is undoubtedly the duty of the Court to ascertain the meaning of the legislature, from the words used in the statute, and the subject matter to which it relates; and to restrain its operation within narrower limits than its words import, if the Court are satisfied that the literal meaning of its language would extend to cases which the legislature never designed to embrace in it.
In the case before us, the words are general, and include all persons who come within the description of illegitimate children. According to the principles of the common law, an illegitimate child is filius nullius, and can have no father known to the law. And when the legislature speak, in general terms, of children of that description, without making any exceptions, we are bound to suppose they design to include the whole class. And, as illegitimate children, in a question as to the inheritance or distribution of property, can have no father whom the law will acknowledge as such; how can we, in a controversy like this, inquire who was the father of these children, in order to determine upon their right to the property?
The expediency and moral tendency of this new law of inheritance, is a question for the legislature of Maryland, and not for this Court. It seems to have been supposed by the legislature, that as there could be no doubt of the relation which the mother bears towards her illegitimate children, the reasons of policy which must always preclude such children from claiming the inheritance of any one, upon the ground that he was their father, do not apply to the property of the mother, or the property of each other. To this extent, therefore, the right to inherit is given by this act of Assembly. And it would appear to have been given upon the principle, that it is unjust to punish the offspring for the crime of the parents. The right of the children, therefore, is not made to depend upon the degree of guilt of which they were the offspring. All illegitimate *199 children are the fruits of crime; differing indeed, greatly, in its degree of enormity. And the legislature, if it had seen proper to do so, might undoubtedly have made the right to the inheritance to depend upon the character of the offence committed by the parents. But they have used no language showing any such design. On the contrary, they appear to have looked at the unoffending character of the children, rather than at the criminal conduct of the parents, of whom they were the offspring.
It has been said that the expressions in the enacting clause of this act of Assembly, which declares that the illegitimate children spoken of shall be capable of inheriting from their mother and from each other, "in like manner as if born in lawful wedlock," imply, that those children only were intended to be provided for, whose parents were capable of contracting a lawful marriage with each other. The same argument has also been urged upon the proviso, which declares, that nothing in the law shall be construed "to change the law respecting illegitimate persons whose parents marry after the birth of such persons, and who are by them acknowledged agreeably to the seventh section of the act of Assembly, passed at December session, 1820, ch. 191."
We do not perceive the force of this argument. It is admitted that the act of Assembly, now in question, must be taken in connection with the previous laws of Maryland regulating the descent of real estate, and the distribution of personal property; for this law forms a part of the entire system of legislation on these subjects. But the expressions referred to in the enacting clause, so far from implying that the parents may marry, presupposes that they never will marry; and provides for the children on that account. The expressions are evidently used merely to denote the shares and proportions in which such children are to take; and the reference for the rule is made to children born in wedlock, in order to save the necessity of introducing into this law, a table of descents as to real property, and of distribution as to personal.
In relation to the proviso, it is proper to remark, that the rights of primogeniture were abolished in Maryland, by the act of 1786, ch. 45. There was a provision in this law declaring that illegitimate children whose parents afterwards married, and acknowledged them, should be thereby legitimated, and made capable of taking and inheriting property as if born in lawful wedlock. The act of 1820 embodied the original act to direct descents, with its various supplements, into one law; and provided for some laws of descents which had before been omitted. This act of Assembly, of course, contained the clause in favour of illegitimate children whose parents should afterwards marry, which had been introduced into the act of 1786, and which had always been the law of the state, from the time that act went into operation. And the proviso in the act of Assembly now in question, was introduced manifestly from the apprehension that the general expressions of the enacting clause of the law might be held to reach those whose parents afterwards *200 married, and deprive them of the greater rights of inheritance which belonged to them under the previous acts of Assembly. The proviso, like the expressions in the enacting clause, shows that the legislature were not looking to children whose parents would probably marry, but to children whose parents never would marry; and they make no distinction between the issue of those who could not, and of those who would not become lawfully joined in wedlock. If from any cause whatever, the parents were never married, the children were illegitimate; and all illegitimate children, under this act of Assembly, may inherit from their mother and from each other. It follows, that the tract of land called "Grassy Cabin," upon the death of John Joseph Sloan, descended to his brothers and sister, before mentioned; and the plaintiff is not entitled to recover.
The judgment of the Circuit Court is therefore affirmed.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Maryland, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this Court, that the judgment of the said Circuit Court, in this cause be, and the same is hereby, affirmed, with costs.